Quadran

International

Non-Technical Summary

Parzeczew Wind Farm 8.8 MW, Poland

Company: Quadran Polska

7 October 2019
Document details The details entered below are automatically shown on the cover and the main page footer.
PLEASE NOTE: This table must NOT be removed from this document.

Document title Non-Technical Summary
Document subtitle Parzeczew Wind Farm 8.8 MW
Date 7 October 2019

Client Name EBRD

Quadran Polska

NTS ~ Parzeczew windfarm, Poland, Version 2.0 7 October 2019
NON-TECHNICAL SUMMARY CONTENTS
Parzeczew Wind Farm 8.8 MW

CONTENTS
Contents
1. INTRODUCTION .............

2. SUMMARY OF THE PROJECT
241 Site selection criteria.
2.2 Project Description...
23 Other Wind Farm Projects in the Area
24 Project Environmental Performance

3. SUMMARY OF IMPACTS AND MITIGATION MEASURES ...
34 Soil and Groundwater

3.2 Surface Water

3.3 Air Quality .

3.4 Biodiversity and Nature Conservation

3.41 Site Context

3.4.2 Protected and Recognized Site: 11
3.4.3 Birds...
3.4.4 Bats...
3.4.5 Other Biodiversity Receptors
3.5 Landscape and Visual Impacts
3.6 Cultural Heritage
3.7 Socioeconomic Impact...

3.8 Community Health, Safety and Security

3.8.1 Transportation Issues
3.8.2 Environmental Noise
3.8.3 Shadow Flicker

3.8.4 Ice and Blade Throw

3.8.5 Electromagnetic Interference

3.8.6 Public Access and Health and Safety
3.9 Cumulative Impacts ...
3.10 Transboundary Impacts ..
3.11 Impacts During Decommissioning

4. ENVIRIONMENTAL AND SOCIAL MANAGEMENT........

List of Figures

Figure 2-1 Project Location Map relative to local residential areas .
Figure 2-2 Project layout map
Figure 2-3. The nearest protected areas
Figure 2-4 Diagram of a wind turbine...
Figure 2-5 — Approximate location of the existing windfarms within a 10-km buffer around Parzeczew
WF 9

6
7
7
8

NTS - Parzeczew windfarm, Poland, Version 1.0 7 October 2019
NON-TECHNICAL SUMMARY
Parzeczew Wind Farm 8.8 MW

Acronyms and Abbreviations

EIA

E&S
ESDD
GHG
NTS
SPV

WF
WTMWTG

Environmental Impact Assessment
Environmental & Social

Environmental and Social due Diligence
Greenhouse Gas

Non-Technical Summary

Special Purpose Vehicle

Wind Farm

Wind Turbine/ Wind Turbine Generators

NTS - Parzeczew windfarm, Poland, Version 1.0

7 October 2019
1. INTRODUCTION

This Non-Technical Summary (NTS) provides an overview on the environmental and social impacts
associated with the construction, operation and decommissioning of the 8.8 MW Parzeczew Wind
Farm project (hereinafter referred to as “the Project”) and the measures considered to keep these at
acceptable levels so that no harmful effects are induced and all applicable norms and regulations are
met.

The Project was proposed by the company Park Wiatrowy Juwi 2 Sp. z 0.0. The ownership of the
windfarm changed in July 2015, when Quadran Polska acquired the Project to proceed with its
development. Currently, the Project is being developed by a special purpose vehicle (SPV) Quadran
Wind Park 2 Sp. z 0. 0.. The Project is located in the area of Golaszyny, Ignacew Folwarczny,
Ignacew Parzeczewski, Ignacew Rozlazly, Stary Chrzastow, Sniatow and Budzynek villages,
Parzeczew Commune, zgierski County, lodzkie Voivodeship, in central Poland.

An Environmental Impact Assessment (EIA) was completed for the Project by a local consultant in
September 2014. The local EIA process was favorably approved through an Environmental Decision
issued on June 3", 2015 by the Mayor of Parzeczew Commune. The Environmental Decision was
granted for 4 WTGs of a capacity up to 2.35 MW each. Furthermore, pre-construction additional
biodiversity surveys were performed as a part of EIA procedure.

The above-mentioned EIA identified the environmental and social impacts anticipated to occur as a
result of the Project implementation, and evaluated their significance. Where significant adverse
changes were identified, measures to avoid, reduce or compensate for those changes were defined,
which should be implemented during the construction phase, as well as during the operation of the
Project.

The Project Owner is seeking to enter a financial agreement with international lender institutions such
as the European Bank for Reconstruction and Development (EBRD), having strict environmental and
social requirements (Performance Requirements - PRs) for project financing. In order to assess how
the Project meets these standards, ERM was commissioned to undertake a gap analysis of the
environmental and social documents prepared for the Project (local EIA and follow-up surveys)
against the EBRD PRs. As part of this process, and to bridge the gaps identified to lender
requirements, ERM also developed additional documents such as:

= this NTS;

= aCorporate Stakeholder Engagement Framework (see Section Error! Reference source not
found.).

The above documents will be translated into Polish and together with the local EIA (2014) will form
the disclosure package for the Project and will be made publicly available. Furthermore, the Corporate
Stakeholder Engagement Framework will be used by the Project Owner to develop a Stakeholder
Engagement Plan for the Project.

The disclosure package will be publicly available in hard copy at Quadran’s office at the following
address: 2c Wagonowa Street, 53-609 Wroclaw. Additionally, the electronic form of these documents
will be available for consultation on the:

m= Project Owner website: www.quadran-international.com; and
m= the EBRD website (www.ebrd.com).

There is a mechanism in place to receive and address grievances, questions, comments and
suggestions from stakeholders. Such grievances regarding the Project can be submitted through the
following channels:

= by regular mail to: Quadran Polska, 2c Wagonowa Street, 53-609 Wroclaw, Poland;

= by e-mail to: biuro@quadran-international.com;
= bycontacting the Project's Communication Officer: Miroslaw Polec, Head of Development, email:
m.polec@quadran-international.com, phone: +48 512 086 694.

2. SUMMARY OF THE PROJECT

2.1 Site selection criteria

The location of the Parzeczew wind farm was selected based on a number of criteria. These included:

= __ the site is located outside any protected and residential areas;

= wind measurements indicated that the site has good wind resources;

= relative proximity to a main energy distribution grid connection located in Ozorkow, i.e.
approximately 11 km in a straight line north-east of Parzeczew WF);

= the site has good access via existing public roads;

= suitable geotechnical ground conditions;

= land availability;

= limited environmental, health and social predicted impacts (e.g. on noise and shadow flickering,
respecting the health protection buffers, low-value landscape etc)

2.2 Project Description

The Project will be located on flat arable land, in the area of Golaszyny, Ignacew Folwarczny, Ignacew
Parzeczewski, Ignacew Rozlazly, Stary Chrzastow, Sniatow and Budzynek villages, Parzeczew
Commune, zgierski County, lodzkie Voivodeship, in central Poland. The nearest house is located at
approximately 630 m east of WTG No.6.

The Project is located outside any natural protected areas. The nearest protected area is Natura 2000
Slone Laki w Pelczyskach (PLH100029), protected under the EU Habitats Directive, located at
approximately 5.3 km north-east of the Project site.

Figure 2-1 Project Location Map relative to local residential areas

oe

Source: Google maps, edited by ERM.
Figure 2-2 Project layout map

“ Ignacew
Gotaszyny

| 200100 ¢ 200
Skorka (Massena)

Legend

© Parzoczew WE Location

Source: Google Earth, edited by ERM.

Figure 2-3 The nearest protected areas

Legend
Nature 2000 Gracy nad Linc (PLH00022)
Nature 2000 Dabrowa Groticka (PL+1000001)
Nature 2000 Stone Lew Plezyskach (PLH1000290)
Nature Reserve Grady nad Linda
Nature Reserve Datrowa Giotnoka
© Wrd wines cations

Source: Geoserwis, Google Earth, edited by ERM.
The main Project components will include:

4 Vestas100 wind turbine generators (WTG), with a 100-m rotor diameter and a hub height of 125
m; each WTG will have a capacity of 2.2 MW, which results in a total Project capacity of 8.8 MW;
all WTGs will be located in Parzeczew commune;

approximately 19 km of underground power lines, which will connect all WTGs directly to the
15/30/110 kV external electrical substation located in Ozorkow (11 km north-east of the Project).
The external electrical substation belongs to PGE Dystrybucja.

internal access roads from local asphalt roads to the individual turbine locations.

The diagram of a wind turbine is illustrated below.

Figure 2-4 Diagram of a wind turbine

<Rotor Blade

Gear Box
— Nacelle

Generator

Power Cables

Tower  Switchyard

Source: https://en.wikipedia.org/wiki/File:Wind_turbine_diagram.svg.

Project Schedule

The Project is covered by the Local Zoning Plan, which allows the construction of all WTGs along with
auxiliary infrastructure. The Environmental Decision for the Project was issued on June 3rd, 2015 by
the Head of Parzeczew Commune. Moreover, designs and building permits for all WTGs have already
been issued and are currently valid.

In April 2016, the Company signed a grid connection agreement with PGE Dystrybucja Company. The
Project should be connected to the grid by October 31st, 2020. Connection points are located
approximately 12-19 km from the planned Parzeczew WF. WTG No 1 and WTG No 5 will be
connected together (with one cable line) and WTG No 4 and WTG No 6 will be also connected
together (with one cable line) directly to the medium voltage external electrical substation “RPZ
Ozork6éw’. Project construction is currently planned to start in January 2020. For the first two months,
Project activities will consist in clearance of the land and construction of the roads and foundations.
Turbine components will start to be transported to the site after these two months. It is currently
foreseen that one turbine will be erected in two days. The latest date to start energy production at
Parzeczew WF is May 5", 2021.

Land acquisition

The cession and superficies agreements for the land required for the Project were concluded by
former developer and amended by current Project Owner with willing land owners/users. No owners
were forced to give up their land and no physical resettlement was required for the development of
the Project. At the end of the construction period, the land areas not occupied by turbines and other
infrastructure (e.g, roads) will be restored to agricultural use.

2.3 Other Wind Farm Projects in the Area

Based on public information and on the data provided by the representatives of local authorities, one
operational WTG located in the area of Huta Bardzynska village, i.e. 4 km south-west and 5.7 south of
the Project site.

The approximate location of this wind farm in relation to the Project site is illustrated below.

Figure 2-5 Approximate location of the existing windfarms within a 10-km
buffer around Parzeczew WF

WOzTiKik i]! iyi “
Oi t «i SParzeczew,
StaryiGhizastow ae
ba

|

“Budzynek
Lie
Pap ‘Ignace

a

IgnacewiParzeczewski| ©

Sign'acew Folwarcz k 4
4

Se e
We
Legend :

Parzeczew WF
isting 1 WTG in Huta Bardzynska

“NS Ar SHuta Bardzynska

Source: Google Earth, edited by ERM.
2.4 Project Environmental Performance

The expected annual energy production from the Project will amount approximately 25,608 MWh. As
a positive effect, the wind farm operation resulted in a significant reduction of greenhouse gas (GHG)
emissions (CO2), by replacing COz emitting power generation facilities. Therefore, the environmental
benefit of the Project will be the reduction of GHG emissions in an amount of 16,337.9 tons/year
(calculated based on an emission factor, representative for conventional energy projects, of 0.638 t
COz/MWh, for Poland in 2012).

Apart from saving on GHG emissions, the future operations of the Project will also result in significant
‘avoidance’ of post-combustion emissions. For instance, the equivalent production of electricity by the
largest Polish hard-coal power plant would result in the following emissions (estimations based on
emission factors for 2011):

e Particulate matter (PM): approximately 2.3 tons/year;
e Sulphur dioxide (SO2): approximately 67.4 tons/year;
e Nitrogen oxides (NOx): approximately 43.9 tons/year.

3. SUMMARY OF IMPACTS AND MITIGATION MEASURES

3.1 Soil and Groundwater

Potential impacts on soil and groundwater during Project construction could be associated with
removal and handling of topsoil, soil compaction, potential spills of fuel, lubricants and paint. Impacts
on soil and groundwater generated by future operations of Parzeczew WF could potentially result
from leakage of lubricants from the wind turbine nacelle and the transformer substation. However, this
is unlikely due to the liquid retention systems integrated into the structure of the wind turbine nacelle
and electrical substation.

An Environmental Pollution Prevention and Control Plan will be developed for the Project and will
include measures that will be implemented on site to avoid potential contamination, for example

= all fuels and lubricants will be stored in secured designated fuel and chemical storage area in line
with national requirements and international norms/ good practices of handling harmful materials
(such as providing secondary containment);

™ procedures will be developed for responding to emergencies/spills of hazardous materials, and
procedures for storage and handling fuel, construction materials and waste;

= refueling of vehicles, equipment and maintenance will be restricted to specially designated
platforms with strict control of spills; and

= construction machinery and vehicles will be parked overnight on paved surfaces with storm water
control (drainage system equipped with hydrocarbon separator).

Similarly, during the construction, the Project Owner will develop and implement a Waste
Management Plan to cover all waste streams generated by the Project activities and will make sure
that the waste is temporarily stored and managed in line with national requirements and international
best practice.

With the above mitigation measures in place, impacts on soil and ground waters are not expected to
be significant.

3.2 Surface Water
The nearest surface water bodies are:
= Gnida river located approximately 1.5 km south of the Project site;

™ unnamed watercourse located approximately 2.3 km east of the Project site;
= Bzura river located approximately 4.4 km east of the Project site.

The potential impact on surface waters during construction could result from the improper handling of
hazardous materials such as oils, paints, herbicides and other toxic substances.

However, earthworks will be avoided during heavy rains, where practicable, to reduce the risk of
runoff of sediment, oils or chemicals into the natural drainage system.

Considering the distance from the Project site to the nearest surface water bodies and the fact that
there will not be any direct discharge of wastewater generated by Project activities into groundwater
or surface water bodies, it is anticipated that the Project will not impact surface water quality.

During construction, potable water and wastewater facilities will be provided at the site by the general
contractor, as part of the construction site organization.

No significant impacts on surface water quality are expected during the Project operation.

3.3 Air Quality

During the Project construction, air emissions will consist of dust generated from construction
activities (e.g. land clearance and excavation, traffic on local roads) and combustion related emissions
from vehicles and construction equipment. These impacts will be mitigated by employing good
construction practices, including the use of well-maintained construction equipment and the
implementation of dust abatement measures. Such measures will be included in the Environmental
Pollution Prevention and Control Plan to be developed and implemented for the Project.

No significant air quality impacts are associated with the Project's operation phase. Operational traffic
emission impacts will be associated with a limited number of vehicles accessing the site for
maintenance or security purposes.

3.4 Biodiversity and Nature Conservation

3.4.1 Site Context

The Project area elevation varies between 135 m above sea level (a.s.I.) and 150 m a.s.I. No legally
protected areas are located within or in the immediate vicinity of the Project.

3.4.2 Legally Protected Sites
The nearest protected areas to the site are the following:

= Natura 2000 Site of Community Importance Slone Laki w Pelezyskach (PLH100029), protected
under the EU Habitats Directive, located approximately 5.3 km north-east of the Project site;

= Natura 2000 Site of Community Importance Dabrowa Grotnicka (PLH100001), protected under
the EU Habitats Directive, located approximately 7.5 km east of the Project site;

= Nature reserve Dabrowa Grotnicka (PLH100001), located approximately 7.5 km east of the
Project site;

= Nature 2000 Site of Community Importance Grady nad Linda (PLH100022), located
approximately 8 km to the south east of the Project site;

= Nature reserve Grady nad Linda (PLH100022), located approximately 8 km to the south east of
the Project site.
3.4.3 Birds

In order to determine the Project site’s importance to birds, 36 surveys were conducted between
November 2011 and November 2012 (out of 40 as recommended by Polish Guidelines’) in the
Project site area and surrounding. The results revealed the following:

= 45 species of breeding birds were identified, of which 3 species are listed in Annex | of the Birds
Directive, 43 species are under species protection, 14 Species of European Conservation
Concern (SPEC?) and 2 are under hunting protection;

= 26 species of non-breeding birds, of which 3 species are listed in Annex | of the Birds Directive,
24 species are under species protection, 9 species of European Conservation Concern and 2 are
under hunting protection;

= 23 species were identified during spring migrations, of which 3 species are listed in Annex | of the
Birds Directive, 19 species are under species protection, 7 species of European Conservation
Concern and 4 are under hunting protection;

= 63 species were identified during autumn migrations, of which 5 species are listed in Annex | of
the Birds Directive, 60 species are under species protection, 21 species of European
Conservation Concern and 3 are under hunting protection;

= 27 species were identified during the winter season, of which 1 species is listed in Annex | of the
Birds Directive, 25 species are under species protection, 6 species of European Conservation
Concern and 2 are under hunting protection;

There are no European, national or local migration corridors in the planned Project area or in its
vicinity. In order to ensure the protection of bird species, the Environmental Decision set, among
others, the following requirements:

= construction works related to removal of humus layer must be conducted outside the birds
breeding season;

= lighting at the Project site should have a limited number of flashes per minute, so that it does not
attract or confuse birds;

= to apply adequate colors and patterns on external ends of blades, which will increase their
visibility for birds;

= post-construction bird monitoring must be conducted three times over five years after the WF
becomes operational;

= monitoring results must be submitted to the Regional Directorate of Environmental Protection in
Lodz within two months after one year monitoring is completed.

Considering the above, if adequate mitigation measures are implemented, no significant impacts on
birds are expected.

3.4.4 Bats

In order to determine the Project site’s importance to bats 27 bat surveys were conducted between
November 2011 and November 2012 (out of 30 as recommended by Polish Guidelines for bat
monitoring?).

‘ Wytyezne dotyezace ocen oddziatywania elektrowni wiatrowych na ptaki. Projekt. (Chylarecki i in. 2011, Generalna Dyrekcja
Ochrony Srodowiska, Warszawa).

? List of species with unfavourable conservation status in Europe, compiled by UK-based NGO BirdLife International
considering their global conservation status on the IUCN Red List, European population status, and the proportion of global
population or range in Europe

$ wytyczne dotyczacyce oceny oddzialywania elektrowni wiatrowych na nietoperze” (Kepel i in. 2011)
In Poland, all 25 bat species are protected. According to EIA, the area of the planned Project and its
surroundings are used by bats only to a small extent. The most common species identified belong to
the genera Pipistrellus and Eptesicus, considered the most common casualties of wind energy
facilities. However, according to pre-construction bat monitoring results, suitable habitats for bats are
located relatively far from the Project site.

In order to ensure bat protection, the Environmental Decision sets, among others, the following
requirements:

= Post-construction bat monitoring must be conducted three times (for one year each) over five
years after the WF becomes operational;

= Monitoring results must be submitted to the Regional Directorate of Environmental Protection in
Lodz within two months after one year monitoring is completed.

Considering the above, if adequate mitigation measures are implemented, no significant impacts on
bats are expected.

3.4.5 Other Biodiversity Receptors

3.4.5.1 Habitats and Flora

The total area occupied by the four WTGs, access roads and accompanying infrastructure will be only
0.01 km2. A survey of habitats and flora was conducted during the growing season in 2012, within the
Project site, planned access roads and neighboring areas.

The following flora species under partial* protection were identified:
= Alder buckthorn (Frangula alnus);
= Dwarf everlast (Helichrysum arenarium).

In the vicinity of the Project site, common corn-cockle (Agrostemma githago) was observed. The
species is listed in the Polish Red List of Pteridophytes and Flowering Plants and considered
endangered in Poland. No flora species protected under Annex II of the Habitats Directive were
identified.

EIA report concludes that the Project will not affect the above-mentioned species. Based on the
requirements imposed by the Environmental Decision, the vegetation located in the direct vicinity of
the future construction area should be secured against destruction or damage.

According to the EIA, no significant impacts on habitats and flora are expected. However, the Project
Owner will voluntarily develop and implement an additional vegetation survey in line with international
guidelines. Considering the above, if adequate mitigation measures are implemented, no significant
impacts on vegetation are expected.

3.4.5.2 Amphibians and Reptiles

Based on the 2012 field results, the following amphibian and reptile species were recorded:
= ~~ common toad (Bufo bufo);

m= European green toad (Bufo viridis);

= edible frog (Rana esculenta);

= common frog (Rana temporaria);

= ~~ moor frog (Rana arvalis);

4 partial protection — protection of species of plants, animals and fungi allowing harvesting, i.e. the possibility to reduce the size
of a given population;
= sand lizard (Lacerta agilis).

Five species (i.e. Bufo viridis, Rana temporaria, Rana esculenta, Rana arvalis and Lacerta agilis) are
listed in Annex IV of Habitats Directive. In Poland all reptiles (in total 18 species) and amphibians (in
total 9 species) are under legal protection.

Based on the results of the field surveys, the planned Project will not affect the above-mentioned
species. However, the Project Owner will voluntarily develop and implement an additional survey on
herpetofauna in line with international guidelines. Considering the above, if adequate mitigation
measures are implemented, no significant impacts on herpetofauna are expected.

3.4.5.3 Mammals

The following protected mammals, other than bats, were identified:

= Common shrew (Sorex araneus);

= European mole (Talpa europaea), under partial protection (nationally);
m= European hedgehog (Erinaceus europaeus);

= Eurasian beaver (Castor fiber), under partial protection (nationally) and listed in Annex II of the
EU Habitats Directive;

= European badger (Meles meles).

Mammal species recorded are common for the area. Considering the small scale of the planned
Project, the EIA concluded the project would not generate a significant impact on mammals.

3.5 Landscape and Visual Impacts

The WTGs would dominate the flat landscape and would be visible or partially visible within a radius
of about 20 km around the WF area, in particular to people from Golaszyny, Ignacew Folwarczny,
Ignacew Parzeczewski, Ignacew Rozlazly, Stary Chrzastow, Sniatow and Budzynek villages.

The sensitivity of the landscape is not deemed high, as it would be the case for a protected
landscape, a landscape widely acknowledged for its quality and value, or one with a distinctive
character.

The EIA report concludes that Parzeczew WF will not generate a significant impact and will not
deteriorate the landscape.

Additionally, in order to mitigate any potential landscape and visual impacts, the following measures
will be implemented:

= WTGs will be placed in an orderly layout to avoid visual disturbances;

= smooth cylindrical towers will be used, as this type of tower has a simpler configuration less
complex surface characteristics and a lower reflection/shadow casting potential;

= non-reflective paints and coatings will be used in order to reduce glare;

= the Project will involve only underground power cables at the site in order to minimize the
distortion of the surface;

m= the tower, nacelle and rotor will be painted in a uniform color, to reduce visual impacts.
3.6 Cultural Heritage

According to the information presented in the EIA report, within the Parzeczew WF site there are no
monuments listed in the Monuments Register or archaeological sites.

The nearest monuments listed in the Monuments Register located in Parzeczew commune are the
following:

= Church at the cemetery (No. A/525 dated 08.08.1967), located 1.5 km north of the Project site;

= = Church Wniebowziecia NMP (No. 510-V-38 dated 13.01.1950), located 1.5 km north of the
Project site;

= Saint Jacob Church (No. A/494 dated 04.08.1967), located 6.5 km north-west of the Project site.

Considering the distance between the Project site and the nearest known cultural heritage sites,
potential impacts are considered unlikely.

Achance find procedure will be developed and implemented during the construction phase to define
how potential discoveries need to be managed.

3.7 Socioeconomic Impact

During the construction phase, the following types of socioeconomic impacts are likely to arise as a
result of the Project implementation:

= direct employment opportunities with the Project; the exact number of required construction
workforce is still to be defined at this stage but the Project could involve approximately 10-15
workers; the Project owner will seek to employ locally available workforce for the Project
construction;

= direct economic impacts as a results of Project purchase of goods and services such as
construction materials for civil works, construction equipment and machinery, catering,
transportation; the Project owner will seek to maximize local procurement of goods and services
for the Project;

= induced economic effects of spending by construction workers;
= permanent loss of approximately 0.01 km? of arable land;
= __ increase of the commune income through payment of taxes by the Project owner;

= __ increase of the household income of land owners leasing their land for each WTG. The land for
the Project was secured based on land lease agreements signed with the land owners by the
Project owner

= improvement of the local communication routes;
= potential impacts on community cohesion arising from the influx of construction workers;

= potential increased pressure on local infrastructure and utilities as a result of transporting goods

and services, constructing new roads and rehabilitating existing ones, wiring the wind farm.
Additionally, as imposed by the Environmental Decision, in order to minimize potential loses of crops,
the construction works should be planned in a way to ensure that onerous works are conducted after
harvesting and before planting new crops.

The current Project Owner will develop and implement a SEP (see section 4) which will also include a
formal grievance management procedure for the Project. This mechanism will be disseminated to the
affected communities so that people understand how to proceed in case they have questions or
complaints in relation to the Project.
Following the completion of construction activities, local farmers will be granted access and will
continue using the agricultural land around the turbines mainly for farming and occasional cattle
grazing activities.

During the operational stage, there will also be direct employment opportunities with the Project as
well and indirect opportunities as the Project will subcontract maintenance and security services.

3.8 Community Health, Safety and Security

3.8.1. Transportation Issues

The EIA report prepared for the Project presents approximate calculations on the number of trucks
needed for the development of the Project. The construction of one WTG foundation is expected to
involve 60 trucks.

The expected impacts of increased heavy and oversized transportation may include:
= __ increased noise, vibrations and particulate matter;

= increased traffic on local roads;

m= damages to road surface and possibly also to building structures;

= temporary roads access.

The road survey has been completed by the wind turbines provider. During the construction phase,
the Project Owner will develop and implement a Traffic Management Plan and Community Health and
Safety Plan which will describe truck routes and planned schedule when heavy and oversized
transportation can be expected. The Plan will also define health and safety rules, which should be
followed prior commencement of the construction works.

Taking into account the relatively small number of WTGs, which will be delivered and that the
abovementioned mitigation measures will be implemented, the transportation impacts should be
limited.

3.8.2 Environmental Noise

For the EIA report, former developer Park Wiatrowy Juwi 2 Sp. z 0.0. completed noise level analyses
to determine whether the Project would meet mandatory noise levels defined as 55 dB for daytime
and 45 dB for night-time in residential areas. Based on the results, it was concluded that all WTGs (1,
4, 5 and 6) can operate both during daytime and nighttime with the maximum acoustic power of 105
dB. The noise analysis did not reveal exceedances of the permissible levels.

The nearest house is located approximately 630 m east of WTG No.6.

While construction activities may result in noise impacts due to equipment operation and vehicle
traffic, the activities will take place only during the daytime and the construction noise generation will
only be temporary. However, all the works will be executed in such a way that the permissible noise
level at the nearest residential areas will not be exceeded.

The Environmental Decision imposes, among others, the following requirements related to the post-
construction noise monitoring:

= post-construction monitoring must be conducted within 9 months after the wind farm becomes
operational;

m= the methodology of post-construction noise measurements must be compliant with requirements
defined in paragraph VII of the Environmental Decision;

= the results must be immediately submitted to the Regional Directorate of Environmental
Protection in Lodz (within one month after the measurements are completed);
= __ if any exceedances of permissible noise levels are identified, the turbines must be switched off
immediately (within one month after the exceedances are identified) and the Regional Directorate
of Environmental Protection in Lodz, as well as Voivodeship Inspectorate of Environmental
Protection in Lodz, must be notified;

= after two years after the abovementioned noise monitoring measurements are completed,
another noise monitoring must be conducted and the results must be submitted to the Regional
Directorate of Environmental Protection in Lodz.

Additionally, the following measures to reduce the negative impact of noise and associated residual

effects are proposed:

= construction works will be limited to daytime only (between 6.00 am and 10.00 pm), except for
activities related to pouring the foundations which must be conducted 24 h/day;

= appropriate noise reduction equipment will be installed on all construction equipment;
construction equipment will be subject to appropriate maintenance;

= all fixed construction equipment (compressors, generators etc.) will be placed as far as possible
from the nearest residential areas;

= residents of the nearest settlements will be notified in advance of noisy works during construction.

3.8.3 Shadow Flicker

Any moving object that comes between a viewer and a light source can cause a flicker effect. Wind
turbines, like other tall structures, will cast a shadow on the neighboring area when the sun is visible.

Adetailed assessment of shadow flicker effect was conducted as a part of the EIA report and the results
indicated a lack of significant impacts from shadow flicker.

It should be also stressed that there are no regulations in Poland that set limit values for this effect in
terms of duration and frequency.

According to the recommendations of the World Bank Environmental, Health and Safety Guidelines For
Wind Energy’®, the minimum distance between the turbines and the nearest residential areas should be
337.5 m. The closest residential area to any of the turbines is 630 m or more. Given the above, no
shadow flicker effect is likely to occur.

3.8.4 Ice and Blade Throw

Wind farms operating in cold climates may suffer from icing in certain weather conditions and ice
accretion can result in ‘throwing’ of ice from the wind turbines, which may affect public safety. The
average annual temperature in the Parzeczew WF area is +7.9°C with an average monthly
temperature in January of -4.8°C. Icing of wind turbines is rather unlikely under such climatic
conditions.

The Project area is located in an agricultural area, with regular farmer car traffic, farmers working the
land, as well as grazing livestock during spring and summer.

To minimize the risk, the following mitigation measures should be adopted:

= all WTGs will be equipped with special ice detecting systems to control ice formation on the rotor
blades. In case of icing detection, wind turbines will be shut down automatically;

= warning signs will be placed at the entrances to the WTGs complexes, additional warning signs
will be placed at the entrance to every single WTG location;

5 ENVIRONMENTAL, HEALTH AND SAFETY GUIDELINES FOR WIND ENERGY, AUGUST 7, 2015. WORLD BANK
GROUP, IFC, MIGA.
m= the wind farm operational personnel and local farmers will be informed about the conditions that
could lead to WTG icing, about the risk of ice falling from the wind turbine rotor, as well as the
existing risk area;

=__ if achange in WTG operation is detected, which may be associated with the start of rotor blade
icing, the turbine will be shut down.

With the proposed mitigation measures in place, no significant impacts from ice throw are expected.

3.8.5 Electromagnetic Interference

Wind turbines could potentially cause electromagnetic interference with aviation radar and
telecommunication systems (e.g. microwave, television, and radio). As part of the construction
permitting procedure, the relevant authorities were consulted and no concerns were raised with
regards to the Project at that stage.

There is a military airport located approximately 7.5 km north of the Project site. The nearest
international airport in Lodz is located approximately 35 km south of the Project site; therefore, there
are no risks associated with aviation radar interferences.

Electromagnetic fields (EMF) are produced by any wiring or equipment carrying electric current. The
potential effects of EMF on human health vary depending on the frequency and intensity of the fields.
For wind power projects, EMF generation is associated with overhead transmission lines and the
substation (which will not be present at the Parzeczew WF).

No significant impacts from electromagnetic interference are expected to arise in association with the
Project.

3.8.6 Public Access and Health and Safety

Appropriate public communication to allow timely notice of affected residents before major
construction operations or traffic movements on public roads will be implemented before the
commencement and during the construction phase of the Parzeczew WF.

Currently, the area of planned Parzeczew WF is used for arable farming and occasional grazing.

Measures to allow safe access to grazing/farming areas will be identified and implemented in
communication with local authorities and residents. The mitigation measures will comprise clear
procedures to be implemented by contractors, including a Construction and Traffic Management Plan
(on the construction site and on public roads) and an Emergency Response Plan.

With the above mitigation measures in place, impacts on public health and safety are not expected to
be significant.

3.9 Cumulative Impacts

Projects can generate impacts in isolation or cumulatively with other projects, either existing or
planned to be developed in the area. Additional projects identified in the Project area are presented in
Section 2.3. According to the EIA, while the presence of cumulative impacts is considered unlikely
given the distance between the projects, any future wind farm investment will require a robust
cumulative impact assessment.

The Project Owner is committed to exchange information on the environmental monitoring results
(with focus on bird and bat mortality). In case of any increase in the number of carcasses identified in
the Project site, the Project Owner will liaise with the developers of the other windfarms in the area to
identify and agree proper mitigation measures. Such actions will be carried out upon consultation of
relevant stakeholders (e.g. bird protection associations and NGOs, experts, community members,
lenders, authorities etc.).
3.10 Transboundary Impacts

The Project is located approximately 355 km from the nearest border with the neighboring country —
Belarus. Considering the local nature and scale of the WF, it does not fall under the provisions of
procedures on transboundary environmental impact assessment. Potential transboundary impacts
generated by the WF are not expected.

3.11. Impacts During Decommissioning
Impacts caused by decommissioning activities are, in principle, comparable with construction impacts.

The projected operational lifetime of a typical wind farm is 25 years. After this period, there are two
options: repowering the site and replacing existing wind turbines or decommissioning the site,
removing the wind turbines and other major structures and restoring the site. At this stage, the Project
Owner has not decided which of the two options will be selected for the Project. However, the Project
Owner will comply with the relevant mandatory requirements and best practices in force at the time of
Project decommissioning.

Prior to decommissioning, a method statement, detailing how the site would be restored is usually
prepared and approved by the relevant authorities.

At present, wind turbines are removed by crane and reused elsewhere, if possible. In the case of
foundation works, upper sections are removed and the voids backfilled with appropriate materials to
support the land use at that time. Underground cables and deep concrete foundations are usually left
in place, as removal is likely to cause more disruption than leaving them in-situ. However, if
techniques allowing removal of underground cables with limited disruption and impacts will be
available at the time of decommissioning, they will be considered. Areas affected by decommissioning
activities will be restored to the use defined for the respective land plots at that moment in time. As
with the turbines, the electrical control building and internal equipment is removed and reused or
recycled, where possible.

4. ENVIRIONMENTAL AND SOCIAL MANAGEMENT

The EIA Report performed for the Project identified the potential environmental and social impacts
associated with the Project and also defined mitigation measures to be implemented in order to
maintain these impacts within acceptable limits. The gap analysis of the EIA Report against EBRD
PRs also indicated a number of actions that still are necessary for the Project to meet said standards.
These measures were defined within the following documents that will be used during the Project
implementation:

= the Environmental and Social Action Plan (ESAP) which represents a roadmap for
implementation of key environmental and social actions required for the Project;

= the Corporate Stakeholder Engagement Framework (SEF) which defines the overall engagement
strategy and will be further used by the Project Owner to develop a Project specific Stakeholder
Engagement Plan (SEP). The SEP will define the relevant Project stakeholders, planned
engagement activities, resources from the Project Owner to deal with stakeholder engagement,
community grievance mechanism and management process along with monitoring and
evaluation. The Project SEP will aim to lay the foundation for an effective, bilateral
communication between the Project and its stakeholders and to build reliable relations between
the Project and affected communities. Regular stakeholder engagement will also enable the
Project Owner to gain a better understanding of the ways in which communities prefer for receive
information about the Project. The Project SEP will be made available to the public on the Project
Owner's website, and as hard copy to local authorities and communities. It will be periodically
updated as needed, to reflect engagement undertaken, stakeholder feedback and potential
changes in the Project.
